Citation Nr: 1228063	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-25 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Michael Brown, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Cleveland, Ohio, VA Regional Office (RO).  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This case has previously come before the Board.  Most recently, in September 2011, the matter was remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, degenerative disc disease of the lumbar spine is related to service.  


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for degenerative disc disease of the lumbar spine.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records document a back injury during service aboard the USS Nantahala in November 1969 as a result of being knocked down while lifting a refueling probe, and the assessment was back strain, for which light duty was prescribed.  Continued complaints of back problems immediately after separation are reflected in an April 1971 VA Form 21-526, as well in a July 1976 VA examination report in which a history of a back injury during service was reported in association with lifting a refueling probe, weighing 300 to 400 pounds as noted in a September 1976 record.  

In addition, episodes of back pain are noted in VA records dated in 1976 and 1977, and while x-ray examination of the lumbosacral spine in September 1976 was normal, an April 1977 record reflects an impression of low back pain with findings suggesting radiculopathy of the S1 segment, probably secondary to a prolapsed disc.  Moreover, findings on electromyography (EMG) in May 1977 included the presence of many complex potentials in the right paraspinals at L5-S1, as well as the right gluteus maximus, right lateral hamstrings and right gastrocnemius, all of which were noted to share S1 innervation.  The conclusion was electrical evidence of right S1 root involvement as manifested by the findings of complex potentials in S1 paraspinals and various right lower extremity S1 innervated muscles, as well as a significantly delayed right H-reflex.  The Board notes that while the results of a scheduled myelogram referenced in a May 1977 EMG follow-up record are not available, the record reflects a 7-year history of back pain.  

Further, a January 2001 VA treatment record reflects complaints of chronic low back pain as a result of a back injury during active service, and findings on magnetic resonance imaging (MRI) in March 2007 included, at L5-S1, marked spinal canal narrowing and moderate right neural foraminal narrowing secondary to disc degeneration, disc bulge, facet arthropathy and thickened ligamentum flavum.  The Board notes that while the March 2011 VA examiner opined that the Veteran's back disability is more likely due to normal aging, referencing the March 2007 MRI, there is no mention of the more contemporaneous May 1977 EMG results, to include the reported S1 root involvement in that report or in the December 2011 and April 2012 addendums.  As such, the Board finds the examiner's opinion to be of limited probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

In addition, although the March 2011 VA examiner reported no treatment for the back injury during service other than light duty, in his July 2012 correspondence the Veteran reported that only one corpsman was aboard the USS Nantahala, a factor for consideration given the size of the vessel.  Regardless, and while there is no medical nexus opinion, such does not preclude a finding in favor of service connection, as lay evidence may serve as basis to establish the claim in this case.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  In this regard, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau.  Moreover, as noted above, pursuant to 38 C.F.R. § 3.303(b), the second and third elements of service connection may be established by demonstrating a continuity of symptomatology.  See Barr at 307.  

In this case, the record documents both a back injury during service and a current back disability, and the Board finds the Veteran's account of a continuity of symptoms since separation to be not only competent but also credible, and supported by the contemporaneous evidence, which includes an absence of a documented back injury other than the injury sustained during service.  Moreover, he reported having an in-service back injury in 1977 when seeking treatment and not while seeking VA compensation benefits, which enhances the credibility of the account.  In addition, in January 2001, again while not seeking VA compensation benefits, the Veteran reported a history of back problems since service.  The Veteran has consistently complained of back pain related to the in-service back injury and his account is generally consistent with the other evidence of record.  See Davidson.  The Board finds that the lay evidence of record is credible and is supported by the later diagnosis.  See Barr.  

In light of the foregoing, because the Board finds the Veteran's account of having back problems since service credible, service connection for degenerative disc disease of the lumbar spine is warranted.  Consequently, the benefit sought on appeal is granted.  


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


